IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : NO. 706
                                           :
APPOINTMENT TO THE CIVIL                   : CIVIL PROCEDURAL RULES DOCKET
PROCEDURAL RULES COMMITTEE                 :




                                        ORDER

PER CURIAM
         AND NOW, this 14th day of May, 2020, Casey A. Coyle, Esquire, Dauphin County,

is hereby appointed as a member of the Civil Procedural Rules Committee for a term of

six years, commencing July 1, 2020.